Title: To Benjamin Franklin from William Wilkinson, 8 January 1782
From: Wilkinson, William
To: Franklin, Benjamin


Sir.
Brussels. Jany. 8e. 1782
Herewith you will receive Two Letter which I was requested to deliver to You from Two of Your Friends in England. But My Stay here being rather uncertain I determine to forward them directly. At my Arrival at Paris I shall do Myself the honour of waiting of on You. In the Mean time I am very respectfully Sir Your most humble & obedt Servt
William Wilkinson
Dr. Franklin A Paris
 
Notation: Wm. Wilkinson Jany 8th. 1782
